   Case 2:18-cv-00962-MHT-CSC Document 42 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


OTIS SHANNON,                        )
                                     )
     Petitioner,                     )
                                     )         CIVIL ACTION NO.
     v.                              )           2:18cv962-MHT
                                     )                (WO)
WARDEN W. WOODS,                     )
                                     )
     Respondent.                     )

                               JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The          United        States      Magistrate        Judge's

recommendation (Doc. 40) is adopted.

    (2) The     28    U.S.C.    §    2241    petition    (Doc.      1)   is

dismissed with prejudice as moot.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the     civil      docket     as   a   final   judgment

pursuant   to   Rule    58    of    the     Federal    Rules   of   Civil
   Case 2:18-cv-00962-MHT-CSC Document 42 Filed 03/31/21 Page 2 of 2




Procedure.

    DONE, this the 31st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
